DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3 are pending and claim 3 stands withdrawn. Claims 1-2 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “compared to an alkaline battery in which aqueous solution contains no nanofibers” in line 6 which renders the meaning of the claim indefinite. Does applicant intend it to be an additional alkaline battery, of which there are many kinds in which aqueous solution contains no nanofibers? Or does applicant intend it to the same alkaline battery, as recited in line 1 of claim 1, in which aqueous solution contains no nanofibers? Or something else?

	Claim 2 is rejected as being dependent on above rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda US5376480A in view of Ryo JP2019038923A (cited in office action filed 27 April 2022; using the corresponding US PGPUB US20200190266A1 as English translation).

Regarding claim 1, Shinoda teaches an alkaline battery (Shinoda, cols. 1-12, Figs. 1-4, Tables 1-4) comprising:
a negative electrode gel (Shinoda, col. 2 lines 1-3, col. 4 lines 43-51)
in which a negative electrode active material made of zinc or a zinc alloy (Shinoda, col. 3 lines 47-50)
and a binder (Shinoda, col. 2 lines 12-14), the examiner notes that while Shinoda does not use the term “binder” to describe carboxymethyl cellulose, poly acrylate or salts thereof, it would be understood by one of ordinary skill in the art that they perform the same intended use, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114),
are dispersed in an alkaline aqueous solution (Shinoda, col. 3 lines 37-42, col. 9 lines 23-28, Table 1, KOH solution electrolyte),
wherein fibers are contained in the binder (Shinoda, col. 3 lines 38-46) and wherein the fibers comprise cellulose (Shinoda, col. 3 lines 43-46) and the fibers can improve the discharge characteristics of the alkaline battery (Shinoda, col. 3 lines 59-62).
Shinoda however does not teach wherein nanofibers are contained in the binder. 
Ryo teaches an alkaline battery (Ryo, [0007]-[0135], Tables 1-2) comprising a negative electrode active material comprising zinc, an electrically conductive hydrogel which can be used as an electrode (Ryo, [0098]) a binder comprising cellulose fibers (Ryo, [0068]) and wherein nanofibers are contained in the binder thereby improving the strength of the gel (Ryo, [0068]).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ryo in the alkaline battery of Shinoda wherein nanofibers are contained in the binder in order to improve the structural integrity of the battery.
Additionally, Shinoda teaches wherein the fibers can improve the discharge characteristics of the alkaline battery (Shinoda, col. 3 lines 59-62), as set forth above, but does not explicitly disclose wherein discharge performance of the alkaline battery is improved by 8% compared to an alkaline battery in which aqueous solution contains no nanofibers, one of ordinary skill in the art would find it inherent that an alkaline battery comprising a negative electrode gel in which a negative electrode active material made of a zinc alloy and a binder are dispersed in an alkaline aqueous solution, wherein nanofibers are contained in the binder would have the properties wherein discharge performance of the alkaline battery is improved by 8% compared to an alkaline battery in which aqueous solution contains no nanofibers.
In the alternative, Ryo also teaches that components in the aqueous alkaline solution can be modified in order to obtain the desired battery properties (Ryo, [0058]-[0060]). Therefore it would be obvious to one of ordinary skill in the art through routine experimentation to optimize the components of the aqueous alkaline solution, such as the nanofibers contained in the binder in order to obtain the desired alkaline battery properties and wherein discharge performance of the alkaline battery is improved by 8% compared to an alkaline battery in which aqueous solution contains no nanofibers.
The Courts have held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

Regarding claim 2, modified Shinoda discloses all of the limitations of claim 1 as set forth above and further discloses wherein the alkaline battery contains fibers in an amount of 2 wt% relative to the weight of the zinc powder (Shinoda, col. 9, lines 35-55) and further teaches the fibers improve the mechanical and electrical properties of the alkaline battery (Shinoda, col. 3 lines 54-68, Table 4). Therefore one of ordinary skill in the art would find it obvious through routine experimentation and having a reasonable expectation of success to optimize the weight percentage of the nanofibers in an aqueous solution content of the negative electrode gel to improve the desired battery properties wherein the alkaline battery contains 0.2 wt% or more and 0.7 wt% or less of the nanofibers in an aqueous solution content of the negative electrode gel.
The Courts have held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.

Response to Arguments
Applicant’s arguments, see p. 4, filed 20 July 2022, with respect to the 112(b) indefinite rejection of claims 1-2 have been fully considered and are persuasive. The 112(b) rejection of claims 1-2 have been overcome by applicant’s amendment and has been withdrawn.

Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shinoda US5348816A (discloses an alkaline battery comprising a gel electrode and fibers).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728